DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 10/31/22 has been entered. Claim(s) 1-7,9-17 and 19-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 101 from the previous Office Action mailed on 9/21/22.
	Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 9/21/22.
	All pending rejections are set forth below.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1-7,9-17 and 19-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 and 11 recite(s) the limitation "training a machine learning algorithm using a training set configured to use the restricted nutrimental datum as an input and output organized by categories of restricted nutrimental datum, wherein the training set comprises data generated by previous iterations of the machine learning algorithm; and generating the filter set using the machine learning algorithm and the preference input, wherein the machine learning algorithm receives the restricted nutrimental datum as an input and the filter set as an output". First, it is unclear whether “use the restricted nutrimental datum as an input” means that the restricted nutrimental datum is used as an input to the machine learning algorithm or the training set.  Likewise, it is unclear whether the recited “output organized by categories of restricted nutrimental datum” is referring to an output of the machine learning algorithm or the training set.  Furthermore, it is unclear what data is being referred to by the output, as it merely defines the unspecified data as being organized by categories of restricted nutrimental datum without defining what data is being organized in this manner.  Additionally, it is unclear what constitutes the “training set” which is only defined as data generated by previous iterations of the machine learning algorithm which is just defining the source of the data without defining the metes and bounds of the term by defining what data is in the training set.  The written description defines a “training set” in vague terms to simply include a body of data (par. 0068).  Next, it is unclear what the subsequent step of generating the filter set “using the machine learning algorithm” relies on the trained machine learning algorithm or an untrained machine learning algorithm, and thus is it unclear whether this generating step is conditional on the preceding limitation or not.    Finally, the subsequent step defining “wherein the machine learning algorithm receives the restricted nutrimental datum as an input and the filter set as an output” appears to redefine the output of the machine learning algorithm as a filter set, whereas in previous steps it is defined as “output organized by categories of restricted nutrimental datum”.  Thus, it is unclear what constitutes the metes and bounds of the term “output” based on these distinct definitions in the claims.  Therefore, claim 1 and 11, and the dependent claims thereof based on their incorporation by reference are indefinite.  Examiner suggests amending this limitations to clarify the claimed invention using terminology consistent with the written description (including pinpoint citations in the written description for support).
35 USC 112(a)
Claim(s) 1-7,9-17 and 19-20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 and 11 recite(s) the limitation "training a machine learning algorithm using a training set configured to use the restricted nutrimental datum as an input and output organized by categories of restricted nutrimental datum, wherein the training set comprises data generated by previous iterations of the machine learning algorithm; and generating the filter set using the machine learning algorithm and the preference input, wherein the machine learning algorithm receives the restricted nutrimental datum as an input and the filter set as an output".  As provided under 35 USC 112(b) above, it is unclear what the scope of the claims includes based on clarity issues.  Furthermore, the new limitations do not have written description support because the written description is silent as to “training a machine learning algorithm using a training set configured to use the restricted nutrimental datum as an input and output organized by categories of restricted nutrimental datum, wherein the training set comprises data generated by previous iterations of the machine learning algorithm” in the same or equivalent language, nor does the written description disclose “wherein the machine learning algorithm receives the restricted nutrimental datum as an input and the filter set as an output” in the same or equivalent language.  Examiner notes that Applicant’s reply filed 10/31/22 also does not include citations for support for these amendments.  Therefore, claims 1 and 11 and the dependent claims thereof based on their incorporation by reference include new matter and thus the written description requirement is not met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715